Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 L & L I N T E R N A T I O N A L H O L D I N G S , I N C . 1 3 0 A N D O V ER P A R K E A S T S U I T E 1 0 1 S E A T T L E W A 9 8 1 8 8 Summary of an agreement According to settle between Mr. Gene M. Bennett and L&L International Holdings, Inc. (L&L) via e-mail communication dated on 6/12/2008, The Company issued zero-cost warrant of 25, 000 units as a final payment to Mr. Bennett, ending relationship between Mr. Bennett, and L&L gracefully. Mr. Bennett acknowledged and signed the confirmation, thus L&L sent the said warrant certificate via the USPS registered mail to Mr. Bennetts Beijing, China address. The above statement is believed to be true and reasonable including material facts. However, as it is a summary, some of the information believed to be not material may be omitted or not included. The original agreement is available upon request. /s/ L&L International Holdings, Inc.
